
	
		III
		112th CONGRESS
		2d Session
		S. RES. 406
		IN THE SENATE OF THE UNITED STATES
		
			March 26, 2012
			Mr. Warner (for himself,
			 Mr. Bingaman, Ms. Murkowski, Mr.
			 Lugar, Ms. Collins,
			 Mr. Pryor, Mr.
			 Udall of Colorado, and Mrs.
			 Shaheen) submitted the following resolution; which was referred to
			 the Committee on the
			 Judiciary
		
		
			April 18, 2012
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Commending the achievements and recognizing
		  the importance of the Alliance to Save Energy on the 35th anniversary of the
		  incorporation of the Alliance.
	
	
		Whereas March 18, 2012, marks the first day of a year-long
			 celebration of the 35th anniversary of the Alliance to Save Energy, which was
			 incorporated as a nonprofit organization in accordance with section 501(c)(3)
			 of the Internal Revenue Code of 1986 on March 18, 1977;
		Whereas the Alliance to Save Energy was founded by
			 Senators Charles H. Percy and Hubert H. Humphrey;
		Whereas the Alliance to Save Energy is a unique national,
			 nonprofit, bipartisan public-policy organization that works with prominent
			 leaders in the fields of business, government, education, the environment, and
			 consumer affairs to promote the efficient and clean use of energy throughout
			 the world to benefit the economy, environment, and security of the United
			 States;
		Whereas the Alliance to Save Energy operates programs and
			 collaborative projects throughout the United States, and has worked in the
			 international community for more than a decade in more than 30 developing and
			 transitional countries;
		Whereas the Alliance to Save Energy leverages
			 international relationships with government and industry leaders to promote
			 energy efficiency throughout the world and has worked to launch affiliate
			 organizations such as the European Alliance to Save Energy and the Australian
			 Alliance to Save Energy;
		Whereas the Alliance to Save Energy has shown that energy
			 efficiency and conservation measures taken by the United States during the past
			 35 years have caused annual energy consumption in the United States to decrease
			 by more than 52 quads;
		Whereas the Alliance to Save Energy is recognized across
			 the United States as an authority on energy efficiency, and regularly provides
			 testimony and resources to the Federal Government, State governments, and
			 members of the business and media communities;
		Whereas the Alliance to Save Energy contributes to a
			 variety of educational and outreach initiatives, including—
			(1)the award-winning
			 Green Schools and Green Campus programs;
			(2)award-winning
			 public service announcements; and
			(3)a variety of
			 targeted energy-efficiency campaigns; and
			Whereas the Alliance to Save Energy collaborates with
			 other prominent organizations to form partnerships and create groups that
			 advance the cause of energy efficiency, including—
			(1)the Building
			 Codes Assistance Project (commonly known as BCAP);
			(2)the Southeast
			 Energy Efficiency Alliance (commonly known as SEEA);
			(3)the Clean and
			 Efficient Energy Program (commonly known as CEEP);
			(4)the Efficient
			 Windows Collaborative; and
			(5)the Appliance
			 Standards Awareness Project (commonly known as ASAP): Now,
			 therefore, be it
			
	
		That the Senate—
			(1)congratulates the
			 Alliance to Save Energy on the 35th anniversary of the incorporation of the
			 Alliance; and
			(2)recognizes the
			 important contributions that the Alliance to Save Energy has made to further
			 the cause of energy efficiency.
			
